Citation Nr: 9908100	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 for a period of hospitalization from 9/16/96 to 
10/11/96.

2. Entitlement to an increased rating for-post traumatic 
stress disorder (PTSD) with bipolar disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1996 and July 1997 rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Cheyenne, Wyoming.

The Board also notes that in an informal hearing presentation 
dated in January 1999, the veteran's representative raised 
informal claims for service connection for an organic mental 
disorder secondary to a traumatic head injury in 1984 and 
service connection for substance abuse.  See Barela v. West, 
11 Vet. App. 280 (1998) [service connection is available as a 
general matter for substance abuse, although an award of 
compensation is not appropriate].  In a February 1998 letter 
to the RO, the veteran's representative also raised a claim 
for entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  These 
matters are referred to the RO for such action as it deems 
appropriate.

The issue of entitlement to an increased rating for PTSD with 
bipolar disorder will be discussed in the REMAND portion of 
this decision.


FINDING OF FACT

The hospital treatment which the veteran underwent during the 
period from September 16, 1996 through October 11, 1996 was 
not required by any of the veteran's service connected 
disabilities.


CONCLUSION OF LAW

The requirements for a temporary total rating based on 
hospitalization from September 16, 1996 through October 16, 
1996 have not been met.  38 C.F.R. § 4.29 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been granted entitlement to service 
connection for bipolar disorder with PTSD, compression 
fracture L4 with degenerative disc disease L3-4 and fracture 
of the left tibia and fibula with leg shortening, and scars 
due to residual lacerations to the face, right elbow and 
right knee.  The veteran has no other service connected 
disabilities.  38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. § 
3.1(k) (1998).

According to a hospital discharge summary dated in October 
1996, the veteran was hospitalized at the VAMC in Sheridan, 
Wyoming from September 11, 1996 through October 16, 1996 for 
a substance abuse treatment program.

Pursuant to 38 C.F.R. § 4.29 (1998), a total disability 
rating will be assigned when it is established that a 
service-connected disability has required hospital treatment 
in a VA hospital for a period in excess of 21 days.  In this 
case, the period of hospitalization for which the veteran 
seeks a total disability rating was not required for 
treatment of any service connected disability.  The veteran 
has requested relief for which there is no authority in law 
for VA to grant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board notes that the veteran and her representative have 
argued that the September/October 1996 hospitalization for 
substance abuse was due to an exacerbation of her psychiatric 
condition.  However, the veteran and her representative do 
not have the necessary medical qualifications, training or 
expertise to give probative opinions on medical issues 
related to her treatment; neither do the VA adjudicators who 
have been designated to review the facts and circumstances of 
this case.  Espiritu v. Derwinski, 2 Vet. App. 363 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

In summary, the hospital summary reflects that treatment for 
the period in question was for substance abuse.  The veteran 
is not service-connected for substance abuse.  (See 
discussion below regarding the veteran's inferred claim for 
service connection for substance abuse.)  There is no medical 
evidence that the hospitalization was due to any service-
connected disability.  Therefore, the veteran's claim must be 
denied.


ORDER

Entitlement to a total disability rating for hospitalization 
during the period from September 11, 1996 through October 16, 
1996 is denied.


REMAND

The veteran is currently rated 30 percent disabled due to 
service-connected PTSD with bipolar disorder.

The veteran alleges that her service-connected psychiatric 
disability has worsened to such an extent that an increased 
rating is warranted.  The Board finds that her claim for an 
increased rating is well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Upon the submission of a well 
grounded claim, the VA has a duty to assist the veteran in 
developing the facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran filed a claim for an increased disability rating 
in July 1996.  During the pendency of this appeal, VA revised 
portions of its Schedule for Rating Disabilities, including 
regulations pertaining to the evaluation of mental disorders, 
which went into effect as of November 7, 1996.  See 61 Fed. 
Reg. 52695 (October 8, 1996).  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 11-97 
(March 25, 1997).  The Court's holding in Karnas requires 
that VA fully adjudicate a veteran's claim under both the new 
and old law and regulation to determine the extent to which 
each may be favorable to the veteran.  DeSousa v. Gober, 10 
Vet. App. 461 (1997).   The veteran's psychiatric disorder(s) 
must be therefore evaluated under both the old and the new 
rating criteria in order to determine which version is most 
favorable to her.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this case, the veteran 
has not been given a copy of the old criteria for rating 
psychiatric disabilities or an opportunity to present 
additional evidence which might be relevant.

During her personal hearing, the veteran alluded to the fact 
that she was applying for Social Security disability 
benefits.  VA is required to obtain all records and other 
documentary evidence and information that was relied upon or 
used by the Social Security Administration in deciding a 
claim that the veteran filed with that agency for disability 
benefits and/or supplemental security income.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
development and action:

1. The veteran should be requested to 
submit a list (containing names, 
dates, and addresses) of any 
additional sources of treatment (VA, 
private, or other), that she has 
received since April 1998 for any 
psychiatric illnesses, organic mental 
disorders, or substance abuse.  In 
addition, the veteran should be asked 
to provide information concerning the 
status of her reported claim for 
Social Security disability benefits.  
After securing any necessary release 
forms or authorization, the RO should 
directly contact the sources which are 
identified and obtain copies of the 
records in their possession, as 
required by 38 C.F.R. § 3.159 (1998). 

2. The veteran should be then scheduled 
for an examination conducted by a 
specialist in psychology. The 
veteran's claims folder must be made 
available to the examiner and reviewed 
in conjunction with the examination. 
All appropriate diagnostic testing 
should be accomplished. Following 
examination and a review of the 
historical records, the examiner 
should render an opinion as to what 
are the veteran's current diagnoses.  
The rationale for any opinions 
expressed should be fully explained.  
The report of the psychology 
examination, including any test 
results, should be associated with the 
veteran's claims folder.

3. The veteran should be examined by a 
psychiatrist.  The claims folder and 
the pertinent medical records 
contained therein, including any 
additional medical or other evidence 
that is obtained as a result of the 
above development, and a copy of this 
remand must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is 
requested to identify and determine, 
to the extent possible, the etiology, 
nature, extent, and severity of any 
psychiatric or organic mental disorder 
or substance abuse.  The examiner 
should assign a numerical designation 
or code on the Global Assessment of 
Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual 
for Mental Disorders.  It is 
imperative that the examining 
psychiatrist include a definition of 
the numerical code assigned.  The 
basis for any conclusions made or 
opinions expressed should be clearly 
explained, citing, if necessary, to 
specific evidence in the record.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

4. The RO should thereafter review the 
veteran's claim for an increased 
rating, with consideration of the 
rating criteria in effect both prior 
and subsequent to November 7, 1996.  
After separate evaluation of the claim 
under both criteria, that which is 
more favorable to the veteran should 
be applied.

If an increased disability rating is not granted, then the 
veteran and her representative should be issued a 
supplemental statement of the case and given an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.  The Board intimates no 
opinion, either legal or factual, concerning the ultimate 
disposition warranted in this case.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


 
  The Board observes that over the years the veteran has used a number of last names.  The RO should make 
this clear when requesting records.
- 8 -


- 1 -


